NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JUN 29 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


HUGO LUA,                                        No. 13-16670

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01793-CRB

 v.
                                                 MEMORANDUM*
NANCY ADAMS, M.D.,

               Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Northern District of California
                     Charles R. Breyer, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California state prisoner Hugo Lua appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Lua failed to

raise a genuine dispute of material fact as to whether defendant Dr. Adams acted

with deliberate indifference to Lua’s chronic back pain. See id. at 1057-60 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to a prisoner’s health; negligence and a mere

difference in opinion are insufficient to establish an Eighth Amendment violation);

see also McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992) (“A defendant

must purposefully ignore or fail to respond to a prisoner’s pain or possible medical

need in order for deliberate indifference to be established.”), overruled on other

grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

      Lua’s motion for default, filed on June 23, 2014, is denied.

      AFFIRMED.




                                           2                                       13-16670